CCA 20130742. On consideration of the petition for grant of review filed by counsel for the appellant on January 15, 2013, under Rule 19(a)(5)(B), Rules of Practice and Procedure, United States Court of Appeals for the Armed Forces, and docketed under Docket Number 14-0331/AR, and it now appearing that said petition is in fact a petition for grant of review of the decision of the United States Army Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 USC § 862, it is ordered the Docket Number 14-6003/AR be forthwith assigned to this case, that Docket Number 14-0331/AF be removed from this case and reassigned in due course to an appropriate newly filed petition, that the Clerk of the Court and counsel for both parties herein promptly ensure that the new docket number assigned to this case be noted on all pleadings filed to date in this matter, and that Appellee will file an answer in accordance with Rule 21(c)(1) on or before January 27, 2014.